Exhibit 10.1 Minn Shares Inc. 1624 Harmon Place, Suite 210 Minneapolis, MN 55403 May 15, 2014 The Globe Resources Group, LLC 8st Street N, #420 Wichita, KS 67206-2936 Attn: Michael O’Shaughnessy, President Re:Extension of Letter Agreement Dear Mr. O’Shaughnessy: Reference is made to the Letter Agreement (the “Agreement”), dated May 13, 2014, entered into by and between Minn Shares Inc., a Delaware corporation (the “Company”) and The Globe Resources Group LLC (the “Purchaser”). Notwithstanding anything to the contrary contained in the Agreement, the Company and the Purchaser hereby agree that as of the date hereof (the “Effective Date”), the Expiration Date (as defined in the Agreement) is hereby extended for an additional period of thirty (30) calendar days (the “Extension”). In connection with the foregoing, the Purchaser agrees to pay the Company no later than five (5) business days following the Effective Date: (i) $15,000 for a current payable and (ii) additional legal and administrative expenses associated with the preparation of this Extension and the filing of a Current Report on Form 8-K with the Securities and Exchange Commission within four (4) business days following the Effective Date. The parties acknowledge that the foregoing is for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged. In all other respects the Agreement remains unmodified and in full force and effect. Sincerely, MINN SHARES INC. By:/s/ Richard Gilbert Richard Gilbert President ACCEPTED AND AGREED AS OF THE DATE WRITTEN ABOVE: THE GLOBE RESOURCES GROUP, LLC By:/s/ Michael O’Shaughnessy Michael O’Shaughnessy President
